DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of:
the “barrier comprising a door, a turnstile, a gate, an arm gate, and a revolving door” in claims 6 and 29 must be shown or the features canceled from the claims.  
the “user device comprising a smartphone and a smartwatch” in claims 9 and 32 must be shown or the features canceled from the claims
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 11, 20 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites “wherein the barrier comprises a door, a turnstile, a gate, an arm gate, and a revolving door” in lines 1-2.  It is not clear if the Applicant means that the barrier comprises all of a door, a turnstile, a gate, an arm gate, and a revolving door together. Perhaps Applicant means “wherein the barrier comprises a door, a turnstile, a gate, an arm gate, or a revolving door”? Please clarify.
For Examination on the merits the claim will be interpreted as best understood.
Claim 11 recites “wherein the one or more first sensors comprise a gesture sensor, an audio sensor, a distance sensor, an ultrasonic sensor, an electronic sensor, and a pedal sensor”.  It is not clear if the Applicant means that the one or more first sensors comprises all of the recited gesture sensor, audio sensor, distance sensor, ultrasonic sensor, electronic sensor, and pedal sensor together. Perhaps applicant means wherein the one or more first sensors comprise a gesture sensor, an audio sensor, a distance sensor, an ultrasonic sensor, an electronic sensor, or a pedal sensor? Please clarify.
For Examination on the merits the claim will be interpreted as best understood.
Claim 20 recites “wherein the one or more first sensors comprise a gesture sensor, an audio sensor, a distance sensor, an ultrasonic sensor, an electronic sensor, and a pedal sensor”.  It is not clear if the Applicant means that the one or more first sensors comprises all of the recited gesture sensor, audio sensor, distance sensor, ultrasonic sensor, electronic sensor, and pedal sensor together. Perhaps applicant means wherein the one or more first sensors comprise a gesture sensor, an audio sensor, a distance sensor, an ultrasonic sensor, an electronic sensor, or a pedal sensor? Please clarify.
Claim 29 recites “wherein the barrier comprises a door, a turnstile, a gate, an arm gate, and a revolving door” in lines 1-2.  It is not clear if the Applicant means that the barrier comprises all of a door, a turnstile, a gate, an arm gate, and a revolving door together. Perhaps Applicant means “wherein the barrier comprises a door, a turnstile, a gate, an arm gate, or a revolving door”? Please clarify.
For Examination on the merits the claim will be interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 10-12, 17-22, 25-26, 28-29, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101912390 B1 (hereinafter KR 101912390 ) in view of Gupta et al. (US 20018/0212746) (hereinafter Gupta).
Regarding claims 1 and 19, KR 101912390 teaches a touchless temperature screening system/method (device) (10) that screens a body temperature of a human, the system/method comprising: 
a housing (housing of device (10)) (see Figures 1-3 and 5) comprising an output interface (display unit) (19) configured to provide one or more messages to a human (see Figures 1 and 5 and page 5, lines 22-26);
one or more first sensors (distance measuring sensor) (14) configured to receive one or more user inputs from the human without direct physical contact from a hand or a finger of the human and without indirect physical contact from an extension of, a shield for, or a covering of the hand or the finger of the human (see Figures 1-3 and 5 and page 3, lines 17-30, page 4, lines 8-15 and page 5, lines 22-26, lines 35-39); 
a temperature sensor (infrared image sensor) (12) configured to detect a body temperature of the human without direct physical contact from any portion of the human and without indirect physical contact from an extension of, a shield for, a covering of, or the any portion of the human (see Figures 1-3 and 5 and page 3, lines 17-47, page 4, lines 8-15 and page 5, lines 22-26 and lines 35-39);
and a control circuit (determination unit) (30) coupled to the output interface (display unit) (19), the one or more first sensors (distance measuring sensor) (14), and the temperature sensor (infrared image sensor) (12), the control circuit (determination unit) (30) configured to: cause the output interface to provide the one or more messages to the human (see Figures 1-3 and 5 and page 4, lines 8-15, line 43 through page 5, line 39); receive, via the temperature sensor (infrared image sensor) (12), temperature data corresponding to the body temperature of the human (see Figures 1-3 and 5 and page 4, lines 8-15, line 34 through page 5, line 39; and in response to the human meeting the health criteria, transmit a control signal indicative of the human meeting the health criteria (opening the door/gate, display entrance and exit results) (see page 4, lines 8-15, line 34 through page 5, line 21, line 35-44, page 6, lines 14-16).
However, KR 101912390 does not explicitly teach receiving, via the one or more first sensors, the one or more user inputs from the human indicative of responses to at least one of the one or more messages and determining, based on the received one or more user inputs and the received temperature data, whether the human meets a health criteria.
Gupta teaches a touchless temperature screening system (VoIP system) (300), receiving, via the one or more first sensors the one or more user inputs from the human indicative of responses (monitoring logic (308) may be configured to recognize voice input, motions, gestures, or other input through a video camera or microphone of the VoIP system (300)) (see paragraph 0056) to at least one of the one or more messages (see paragraph 0058) and determining, based on the received one or more user inputs and the received temperature data (health monitoring device) (315) (“The health monitoring device 315 is a device or element configured to measure one or more health metrics for the user. The health metrics are vital  measurements or other data or information about the patient’s body. The health metrics may include temperature…information that may be used to determine a condition or physical attribute of the user or the patient.”) (see paragraph 0071), whether the human meets a health criteria (see paragraphs 0058-0061, 0070-0073 and 0080-0085).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by KR 101912390 with receiving, via the one or more first sensors, the one or more user inputs from the human indicative of responses to at least one of the one or more messages and determining, based on the received one or more user inputs and the received temperature data, whether the human meets a health criteria as taught by Gupta.  One would be motivated to make this combination in order to obtained a more accurate and reliable health metrics of a user.
The method steps will be met during normal operation of the system stated above. 
Regarding claims 2 and 22, KR 101912390  further teaches the human comprising a customer, an employee, a passenger, an employee, a guest, a contractor, and a resident (the system will detect any human) (see page 2, lines 19-24).
The method steps will be met during normal operation of the system stated above. 
Regarding claims 3 and 26, KR 101912390 further teaches wherein the control signal causes the output interface to provide a message of the one or more messages indicating the human has met the health criteria (display entrance and exit results) (see page 4, lines 8-15, line 34 through page 5, line 21, line 35-44, page 6, lines 14-16).
The method steps will be met during normal operation of the system stated above. 
Regarding claims 5 and 28, KR 101912390 further teaches a barrier configured to enable access to a restricted space by the human in response to receiving the control signal (see page 4, lines 8-15, line 34 through page 5, line 21, line 35-44, page 6, lines 14-16).
The method steps will be met during normal operation of the system stated above. 
Regarding claims 6 and 29, KR 101912390 further teaches the barrier comprising a door, a turnstile, a gate, an arm gate, and a revolving door (gate/door) (see page 3, lines 17-21).
The method steps will be met during normal operation of the system stated above. 
Regarding claims 10 and 33, the prior combination teaches all the limitations of claims 1 and 19.
However, KR 101912390  as modified by Gupta does not explicitly teach a transceiver coupled to the housing and a user interface operable on a user device associated with the human, the user interface configured to: communicatively coupling with the control circuit via a wireless network when the user device is in proximity to the control circuit; cause a display screen of the user device to display the one or more messages to the human; and cause the user device to transmit to the transceiver the one or more user inputs via the wireless network.
Gupta teaches a transceiver (wireless transceiver) coupled to the housing (housing of VoIP phone (202)) (see paragraphs 0005) and a user interface (call monitoring logic) (308) operable on a user device (telephonic device) (314) ( “the telephonic device 314 may be another VoIP phone which may include the elements of the VoIP system 300”; see paragraph 0040),  associated with the human, the user interface (call monitoring logic) (308) configured to: communicatively coupling with the control circuit (processor) (302) via a wireless network when the user device is in proximity to the control circuit (processor) (302) (see paragraphs 0005, 0016, 0018, 0037, 0061); cause a display screen (display) (208) of the user device (telephonic device) (314) to display the one or more messages to the human (see paragraphs 0033 and 0040); and cause the user device (telephonic device) (314) to transmit to the transceiver (wireless transceiver) the one or more user inputs via the wireless network (see Figures 2 and 3 and paragraphs 0005, 0015, 0030, 0033, 0040-0042, 0047, 0054-0056, 0059 and 0061-0062).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the system as disclosed by the prior combination with a transceiver coupled to the housing and a user interface operable on a user device associated with the human, the user interface configured to: communicatively coupling with the control circuit via a wireless network when the user device is in proximity to the control circuit; cause a display screen of the user device to display the one or more messages to the human; and cause the user device to transmit to the transceiver the one or more user inputs via the wireless network as taught by Gupta.  One would be motivated to make this combination in order to allow a user to provide input data in a convenient and easy manner. Additionally, allows for providing personal identifiable information or health information in a discreet manner.  Furthermore, user devices, e.g. smartphones are widely available. 
The method steps will be met during normal operation of the system stated above. 
Regarding claims 11 and 20, KR 101912390 further teaches the one or more first sensors comprising a distance sensor (distance measuring sensor) (14) (see Figures 2-3 and 5 and page 3, lines 17-21).
The method steps will be met during normal operation of the system stated above. 
Regarding claims 12 and 21, KR 101912390 further teaches the temperature sensor comprising an infrared sensor (infrared image sensor) (12) (see Figures 2-3 and 5 and page 3, lines 17-30).
The method steps will be met during normal operation of the system stated above. 
Regarding claims 17 and 25, KR 101912390 further teaches the output interface comprising a display screen (see Figures 1 and 5 and page 5, lines 22-26).
The method steps will be met during normal operation of the system stated above. 
Regarding claims 18 and 34, KR 101912390 further teaches wherein the one or more user inputs are received from the human without direct physical contact from any portion of the human and without indirect physical contact from an extension of, a shield for, or a covering of the any portion of the human (see Figures 1-3 and 5 and page 3, lines 17-30, page 4, lines 8-15 and page 5, lines 22-26, lines 35-39).
The method steps will be met during normal operation of the system stated above. 

Claims  4, 7-9, 13, 15-16, 23, 27 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101912390in view of Gupta as applied in claims 1 and 19 above, in further view of Lim Jang Won et al. (KR 102134903 B1) (hereinafter Lim Jang Won).
Regarding claims 4 and 27, the prior combination teaches all the limitations of claims 1 and 19.
However, KR 101912390 as modified by Gupta does not explicitly teach a printer configured to output at least one of: a name tag and a ticket indicative of the human meeting the health criteria, wherein the control signal is received by the printer and causes the printer to output the at least one of: the name tag and the ticket.
Lim Jang Won teaches a printer (authentication sticker printer) (142,152) configured to output a ticket indicative of the human meeting the health criteria (authentication sticker) (107) (see Figures 1-2, Abstract, page 2, lines 5-8, page 3, lines 33-35, page 4, lines 14-21, page 5, lines 14-18, page 6, lines 6-10), wherein the control signal is received by the printer and causes the printer to output the ticket (authentication sticker) (107) (see Figures 1-2, Abstract, page 2, lines 5-8, page 3, lines 33-35, page 4, lines 14-21, page 5, lines 14-18, page 6, lines 6-10).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by the prior combination with a printer configured to output a ticket indicative of the human meeting the health criteria, wherein the control signal is received by the printer and causes the printer to output the ticket as taught by Lim Jang Won. One would be motivated to make this combination in order to provide a visitor of a facility with an access permission authentication when a normal temperature is detected.
The method steps will be met during normal operation of the system stated above. 
Regarding claims 7 and 30, the prior combination teaches all the limitations of claims 1 and 19.
However, KR 101912390 as modified by Gupta and Lim Jang Won does not explicitly teach a user interface operable on a user device associated with the human, the user interface configured to: receive the control signal; and in response to receiving the control signal, cause a display screen of the user device to display a digital code indicative of the human meeting the health criteria.
Lim Jang Won teaches a user interface (authentication issuing unit) (150) operable on a user device associated (smartphone) with the human, the user interface configured to: receive the control signal (see page 4, lines 27-31); and in response to receiving the control signal, cause a display screen of the user device (smartphone) to display a digital code (QR code) indicative of the human meeting the health criteria (see Figures 1-6, page 4, lines 14-21, lines 27-31, page 5, lines 14-18, page 6, lines 6-10).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by the prior combination with a user interface operable on a user device associated with the human, the user interface configured to: receive the control signal; and in response to receiving the control signal, cause a display screen of the user device to display a digital code indicative of the human meeting the health criteria as taught by Lim Jang Won. One would be motivated to make this combination in order to provide a visitor of a facility with an access permission authentication when a normal temperature is detected.
The method steps will be met during normal operation of the system stated above. 
Regarding claims 8 and 31, the prior combination teaches all the limitations of claims 7 and 30.
However, KR 101912390 as modified by Gupta and Lim Jang Won does not explicitly teach the digital code comprising a QR code.
Lim Jang Won teaches the digital code comprising a QR code (QR code) (see page 4, lines 14-21, lines 27-31, page 5, lines 14-18, page 6, lines 6-10).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the digital code as disclosed by the prior combination with a QR code as taught by Lim Jang Won. One would be motivated to make this combination in order to provide a visitor of a facility with an access permission authentication when a normal temperature is detected.
The method steps will be met during normal operation of the system stated above. 
Regarding claims 9 and 32, the prior combination teaches all the limitations of claims 7 and 30.
However, KR 101912390 as modified by Gupta and Lim Jang Won does not explicitly teach the user device comprising a smartphone and a smartwatch.
Lim Jang Won teaches the user device comprising a smartphone (smartphone) (see Figures 1 and 6 and page 20-32).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the user device as disclosed by the prior combination with smartphone as taught by Lim Jang Won. One would be motivated to make this combination in order to provide a visitor of a facility with an access permission authentication that is easy to retrieve. Additionally, allows for displaying to the user the access health screening results in a discreet manner.
However, KR 101912390 as modified by Gupta and Lim Jang Won does not explicitly teach the user device comprising a smartphone and a smartwatch.
Although, KR 101912390 as modified by Gupta and Lim Jang Won does not explicitly teach the user device comprising a smartphone and a smartwatch, it is very well known in the art for a user device to comprise a smartphone and a smartwatch.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the user device as disclosed by the prior combination with smartphone and a smartwatch as known in the art. One would be motivated to make this combination in order to provide a visitor of a facility with an access permission authentication that is convenient and easy to retrieve. Additionally, allows for displaying to the user the access health screening results in a discreet manner.  Furthermore, smartphones and smartwatches are widely available. 
The method steps will be met during normal operation of the system stated above. 
Regarding claims 13 and 23, the prior combination teachers all the limitations of claim 1.
However, KR 101912390 as modified by Gupta does not explicitly teach a portable base, wherein the housing is mounted on the portable base that enables the housing to be movable from one place to another place, wherein the output interface, the one or more first sensors, the temperature sensor, and the control circuit is integrated with the housing.
Lim Jang Won teaches a base, wherein the housing (housing of device (10)) is mounted on the base (see Figure 1), wherein the output interface (display unit) (19), the one or more first sensors (distance measuring sensor) (14), the temperature sensor (infrared sensor) (12), and the control circuit (determination unit) (30) is integrated with the housing (housing of device (10)) (see Figures 1,3 and 5 and page 2, lines 39-43, page 3, lines 17-47, page 4, lines 8-15, lines 43-48 and page 5, lines 22-26 and lines 35-39).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the digital code as disclosed by the prior combination with a base, wherein the housing is mounted on the base, wherein the output interface, the one or more first sensors, the temperature sensor, and the control circuit is integrated with the housing as taught by Lim Jang Won. One would be motivated to make this combination in order to provide a visitor of a facility with a compact system that provides access permission authentication when a normal temperature is detected.
However, KR 101912390 as modified by Gupta and Lim Jang Won does not explicitly teach the base being a portable base that enables the housing to be movable from one place to another place.
Although, KR 101912390 as modified by Gupta and Lim Jang Won does not explicitly teach the base being a portable base that enables the housing to be movable from one place to another place, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the base being a portable base that enables the housing to be movable from one place to another place, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine in the art. In re Lindberg, 93 USPQ 23 (CCP A 1952).
The method steps will be met during normal operation of the system stated above. 
Regarding claim 15, the prior combination teaches all the limitations of claim 1.
However, KR 101912390 as modified by Gupta does not explicitly teach an additional sensor configured to provide a trigger signal to the temperature sensor to start detecting the body temperature, wherein the trigger signal is in response to a receipt of the one or more user inputs prompted by a second message of the one or more messages, and wherein the additional sensor is within a threshold distance to the temperature sensor.
Lim Jang Won teaches an additional sensor (sensor installed in hand inlet (101)) configured to provide a trigger signal to the temperature sensor (infrared body thermometer) (104) to start detecting the body temperature (see page 3, lines 29-32, page 5, lines 1-10), wherein the trigger signal is in response to a receipt of the one or more user inputs (hand in hand inlet) prompted by a second message (message requesting hand input in the hand input port (102)) of the one or more messages (S106, S112, S214, S216, S210), and wherein the additional sensor (sensor installed in hand inlet (101)) is within a threshold distance to the temperature sensor (infrared body thermometer) (104) (Figures 1-4 and page 4, line 42 through page 6, line 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the user device as disclosed by the prior combination with an additional sensor configured to provide a trigger signal to the temperature sensor to start detecting the body temperature, wherein the trigger signal is in response to a receipt of the one or more user inputs prompted by a second message of the one or more messages, and wherein the additional sensor is within a threshold distance to the temperature sensor as taught by Lim Jang Won. One would be motivated to make this combination in order to determine the body temperature of a visitor of a facility, issue an access permission authentication and to prevent spread of infection. 
	Regarding claim 16, the prior combination teaches all the limitations of claim 15.
However, KR 101912390  as modified by Lim Jang Won does not explicitly teach the threshold distance corresponds to about 15 centimeters.
Although, KR 101912390  as modified by Lim Jang Won does not explicitly teach the threshold distance corresponds to about 15 centimeters, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the threshold distance corresponding to about 15 centimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Allowable Subject Matter
Claims 14 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record KR, Gupta and Lim Jang Won alone or in combination do not teach or renders obvious the specific limitation of wherein an affirmative or a yes response to any of the one or more messages corresponds to the hand moving across or in front of one of the one or more first sensors, and wherein a negative or a no response to any of the one or more messages corresponds to the hand moving across or in front of another one of the one or more first sensors of claim 14, when combined with the all the elements of independent claim 1.
The closest prior art of record KR, Gupta and Lim Jang Won alone or in combination do not teach or renders obvious the specific limitation of causing, by the control circuit, the output interface to display a first indication of a first action that the human performs to indicate an affirmative or a yes response to any of the one or more messages, wherein the first action corresponds to the hand moving across or in front of one of the one or more first sensors; and causing, by the control circuit, the output interface to display a second indication of a second action that the human performs to indicate a negative or a no response to any of the one or more messages, wherein the second action corresponds to the hand moving across or in front of another one of one or more second sensors of claim 24, when combined with the all the elements of independent claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reed et al. (US 2021/0304537) directed to an unattended touchless health-check screening systems incorporating biometrics and thermographic technologies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855